ﬂatten grates Qtnurt of gppealg

For the Seventh Circuit
Chicago, Illinois 60604

February 14, 2005

Before
Hon. FRANK H. EASTERBROOK, Circuit Judge
Hon. TERENCE T. EVANS, Circuit Judge

Hon. DIANE S. SYKES, Circuit Judge

No. 04-2410
YANCEY L. WHITE, Appeal from the United States
Petitioner-Appellee, District Court for the
Western District of Wisconsin.
V.
JOSEPH SCIBANA, No. 08 C 581
Respondent-Appellant.
Barbara B. Crabb,
Chief Judge.
0 R D E R

The slip opinion issued in the above—entitled cause on December 2, 2004, is

amended as follows: The reference to 18 U.S.C. § 2241 on page 2 shall be changed
to 28 U.S.C. § 2241.